DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . All the claims have been examined on the basis of the merits of the claims. 
Priority
The present application claims benefits from PCT/US1660915 filed 11/08/2016 which claims benefits from the provisional application 62252881 filed 11/09/2015. Acknowledgement is made of the priority benefits under 35 U.S.C. 119(e), 120, 121, 365(c) or 386(c).
Continued Examination Under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 11/29/2021 has been entered.
Response to Arguments
4.	Applicant’s arguments, see page 6, filed 11/29/2021, with respect to the rejection(s) of claim(s) 1 under 35 USC § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of ROTHKOPF, Meloche and Walker references.

Claim Objections
5.	Claims 3-4 are objected to because of the following informalities: Claim objections to claims 3-4, because they depend from cancelled claim 2. Appropriate correction is required.
Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claim 1, 3-16, 18-21  is/are rejected under 35 U.S.C. 103 as being unpatentable over ROTHKOPF (US2012/0194448A1, hereinafter as, ROTHKOPF) in view of Meloche et al., (US2017/0104425A1, hereinafter as, Meloche) and further in view of Walker (US2015/0110476A1, hereinafter as, Walker).
ROTHKOPF discloses a device for playback of dynamic content at a point of user interaction (fig. 3B, para 0044, a display device that can display images and video (dynamic content). The display device is a mobile display device that can be connected to Wi-Fi antennas, cell phone towers or even radio waves for use/operation (point of user interaction)) comprising (MPEP 2111.03, interpreted as an open ended inclusion): a display (fig. 3B, display); a memory device for storing content comprising the dynamic content (para 0055, fig. 12, RAM. ROM and files storage system 1204, stores GUI/UI that includes video/images); a processor configured to controllably output the stored content (para 0055, fig.12, a processor 1202 that pertains to a microprocessor or controller for controlling the overall operation of the electronic device 1200. Which includes displaying GUI (images/video therein) by reading from the memory); an energy harvesting and conditioning circuit comprising an energy storage element and  configured to receive ambient radio frequency energy available at the point of user interaction and charge an energy storage element without use of an external AC or DC power source (para 0042, fig.3B, 318, RF antennas, RF energy collectors can be used to gather ambient RF energy from specific frequency bands broadcast by a number of nearby transmitters such as Wi-Fi antennas, cell phone towers, or even radio waves. Although RF energy harvesting without a dedicated transmitter typically yields modest amounts of energy, the energy could be used to trickle charge a micro battery or super capacitor contained within flexible cover 304), wherein the energy storage element (para 0042, a micro battery or super capacitor) is configured to supply power to the display (supplies power to display, fig.3B, para 0042, for low energy task, such as: low energy tasks such as querying tablet device 302 for the presence of any notification updates, or even powering a low power sensor such as a thermometer), the memory and the processor to controllably output the stored (para 0055, fig.12, a processor 1202 that pertains to a microprocessor or controller for controlling the overall operation of the electronic device 1200. Which includes displaying GUI (images/video therein) by reading from the memory); and 
the substrate having a top side from which the display is viewable by a user (tablet display substrate having display panel on the top side as shown, fig. 3B or 4A) and a bottom side for mounting the substrate at the point of user interaction (the tablet display having bottom side of the display substrate wherein bottom side houses circuits of fig. 12 or communication module 1108 of fig. 11 for connecting to Wi-Fi or sensors 1228);
wherein the device is self-reliant for power using only ambient radio frequency energy harvested via the energy harvesting and conditioning circuit (fig.3B, para 0042, for low energy task, such as: low energy tasks such as querying tablet device 302 for the presence of any notification updates, or even powering a low power sensor such as a thermometer, the tablet device 302 is fully self-reliant for power using the ambient RF energy collected by RF collectors and stored at the micro battery or the super capacitor).
ROTHKOPF does not expressly disclose “a substrate on which the display, the memory device, the processor and the energy harvesting and condition circuit, are mounted and the number of repetitions of the dynamic content playback is determined based on an amount of power charged in the energy storage element by the ambient energy collecting and storage device, and an amount of power consumed by display of the dynamic content” 
ROTHKOPF at the most discloses cover 304’s substrate, para 0037 and tablet display device’s substrate. fig. 3B, tablet display has a substrate in which the processor and memory circuits are formed thereon and the RF antennas 318 are formed in the flexible cover 304’s substrate, para 0037.  
In the same field of endeavor, Meloche discloses a substrate (flexible circuit 20 or circuit board (not shown), fig.6, para 0021-0030) on which the display (para 0030, display), the memory device, the processor (para 0025, the microprocessor 64 includes a memory 65) and the energy harvesting and condition circuit (energy harvesting circuit 50, fig. 6), are mounted (disposed directly on the substrate 20 or circuit board, para 0030, fig.6). 
It would have been obvious to one of ordinary skills in the art, before the effective filing of the invention, to use Meloche’s teachings of the disposing or forming display, memory and energy harvesting circuit and microprocessor on a flexible substrate or a circuit board as an alternative choice for making a device layer stack for disposing display, memory, energy harvesting circuit and microprocessor in a single substrate which would teach one of ordinary skill to place ROTHKOPF’s RF collectors/circuit to be disposed on the substrate of tablet device itself with processor, display and memory rather than on the separate substrate of the cover display device. 
Meloche does not disclose “and the number of repetitions of the dynamic content playback is determined based on an amount of power charged in the energy storage element by the ambient energy collecting and storage device, and an amount of power consumed by display of the dynamic content.
Walker discloses at para 0025, although flash memory storage unit 12 may be tailored in capacity to fulfill the need of the size of the video and audio advertisement files, it is preferred that a playing time of the video and audio advertisement is less than a minute since the life of the battery is of limited duration. 
Therefore, the combination of Rothkopf and Walker discloses and the number of repetitions of the dynamic content playback is determined based on an amount of power  charged in the energy storage element by the ambient energy collecting and storage device (para 0042, RF antennas 318 collect RF energy, and a micro battery or super capacitor as storage element, Rothkopf), and an amount of power consumed by display of the dynamic content (para 0025, although flash memory storage unit 12 may be tailored in capacity to fulfill the need of the size of the video and audio advertisement files, it is preferred that a playing time of the video and audio advertisement is less than a minute since the life of the battery is of limited duration. Additionally, para 0027, the life of the stand-alone battery powered flash memory video player 10 may also be limited by, the number of cycles/use or playing time of the repeatable video and audio advertisement of the product and is dependent on the duration of the video display since the video display consumes energy from the battery).
 Therefore, it is obvious to one of ordinary skill in the art, before the effective filing of the invention, to use Walker’s teachings to set the desired repetitions of the playback within 0seconds-1 minute time period based on power consumption of the device (“the number of cycles/use or playing time of the repeatable video and audio advertisement”) and amount of charge in the battery (limited duration of life of battery). For example, non-limiting, wherein if the time period is 30 seconds then the video content playback will have less repetitions than if the time period is 1 minute. The motivation to one of ordinary skill in the art to do so would be to conserve power. 
 
ROTHKOPF as modified by Meloche and Walker discloses the device of claim 1, wherein the dynamic content is a video segment (para 0016, 0032, 0034, 0040, video, ROTHKOPF). 
In regards to claim 7, ROTHKOPF as modified by Meloche and Walker discloses the device of claim 1, wherein the processor is configured to playback the dynamic content via the display automatically in response to a user input (para 0040, the touch sensitive areas 214 can allow specific user input that can provide for enabling functions such as play, pause, fast forward, and rewind, ROTHKOPF). 
In regards to claim 8, ROTHKOPF as modified by Meloche and Walker discloses the device of claim 7, wherein the device comprises a user input device selected from the group consisting of (interpreted as a Markush claim) a tactile switch, a touchscreen area on the display (touch screen, para 0020, 0021 integrated in to the display figs. 5 or 6, ROTHKOPF), a user proximity sensor.
In regards to claim 9, ROTHKOPF as modified by Meloche and Walker discloses the device of claim 7, wherein the processor plays the dynamic content one time per user input (para 0040, the touch sensitive areas 214 can allow specific user input that can provide for enabling functions such as play, pause, fast forward, and rewind, ROTHKOPF).  
 	In regards to claim 10, ROTHKOPF as modified by Meloche and Walker discloses the device of claim 7, wherein the processor plays the dynamic content continuously in a loop (para 0040, the touch sensitive areas 214 can allow specific user input that can provide for enabling functions such as play, pause, fast forward, and rewind (continues play), ROTHKOPF). 
ROTHKOPF as modified by Meloche discloses the device of claim 7, wherein the processor plays the dynamic content periodically (para 0040, the touch sensitive areas 214 can allow specific user input that can provide for enabling functions such as play, pause, fast forward, and rewind, ROTHKOPF).  
In regards to claim 12, ROTHKOPF as modified by Meloche and Walker discloses the device of claim 1, wherein the memory device stores static content (para 0055, memory such as RAM/ROM, ROTHKOPF), and the processor (para 0055, processor, ROTHKOPF) is configured to display the static content (para 0058, in another embodiment, the media items are images (e.g., photos), ROTHKOPF) until a user input signal is received and then output the dynamic content in response to the user input signal (para 0040, user input can be inputted by a user to play video after image display of para 0058, in ROTHKOPF display device, ROTHKOPF).  
In regards to claim 13, ROTHKOPF as modified by Meloche and Walker discloses the device of claim 12, wherein the user input signal is received from a user-activated input device (para 0040, the touch sensitive areas 214 can allow specific user input, ROTHKOPF) selected from the group consisting (interpreted as a Markush claim) a tactile switch, a touchscreen area on the display (touch screen, para 0020, 0021 integrated in to the display figs. 5 or 6, ROTHKOPF), and a user proximity sensor. 
In regards to claim 14, ROTHKOPF as modified by Meloche and Walker discloses the device of claim 12, wherein the processor (para 0055, processor, which is on the display device disposed on the array substrate (not shown) “proximal or nearby”), ROTHKOPF) is configured to transmit the stored dynamic content (para 0016, 0032, 0034, 0040, video. The video would be stored by memory, para 0055, ROTHKOPF) to a proximal smart mobile device in response to a user input for playback on a display of the smart mobile device (para 0040, the touch sensitive areas 214 can allow specific user input that can provide for enabling functions such as play, pause, fast forward, and rewind. This is played on the display device which is portable (mobile), ROTHKOPF). 
In regards to claim 15, ROTHKOPF as modified by Meloche and Walker discloses the device of claim 14, wherein the smart mobile device is near field communication or NFC-enabled and the device further comprises a near field communication circuit (para 0009, 0030, 0032 communication protocols/links which includes Bluetooth or other wireless connection, ROTHKOPF) and the user input is a user bringing the smart mobile device into proximity with the near field communication circuit of the device (when the user connects the device to connection point such as 5GHz 802.11n protocol wirelessly or Bluetooth for data transmission, para 0032, ROTHKOPF), and the processor (para 0055, processor, ROTHKOPF) is configured to transmit the stored dynamic content to the smart mobile device via the near field communication circuit when the near field communication circuit is activated by proximity of the smart mobile device (para 0032, data transmission through the wireless channel (once the connection is established), the data transmission includes streaming video, para 0016, 0032, 0034, 0040, ROTHKOPF). 
In regards to claim 16, ROTHKOPF as modified by Meloche and Walker discloses the device of claim 1, wherein the dynamic content is displayed as a series of successive images (para 0016, 0032, 0034, 0040, video, ROTHKOPF).
ROTHKOPF as modified by Meloche and Walker discloses the device of claim 1, wherein the ambient radio frequency energy is ambient light energy and the energy harvesting and conditioning circuit comprises a photovoltaic cell configured to collect ambient light energy and produce a corresponding voltage input (fig. 3A, 316, para 0041, shows a specific embodiment with second segment 310, third segment 312, and fourth segment 314 integrated with solar panels 316 arranged to collect useful amounts of solar energy (or more simply ambient light from artificial sources such as a light bulb). Solar panels 316 configured in this way can supply power to cover display 306) to a voltage multiplier connected to an energy storage element, or directly to the energy storage element (only one limitation is read: to super capacitor or a micro battery, para 0042).  
In regards to claim 19,   ROTHKOPF as modified by Meloche and Walker disclose the device of claim 1, wherein the bottom side of the substrate is mounted at the point of user interaction using a selected one of a mounting bracket, or a clip strip on a display shelf, or a Velcro fastener; or applied directly to packaging; or applied directly to a wearable item (only one limitation is read: Meloche, fig.3, 6, the substrate 20 is applied to wearable device 10).
In regards to claim 20, ROTHKOPF as modified by Meloche and Walker discloses the device of claim 1, wherein the stored content comprises static content and dynamic content, and the processor is configured to operate in a static mode and a dynamic mode, the processor outputting the static content via the display when in the static mode and then operating in the dynamic mode to output the dynamic content via the display in response to a user input (ROTHKOPF, para 0057-0058, the media items (media assets) can pertain to one or more different types of media content. In one embodiment, the media items are audio tracks (e.g., songs, audio books, and podcasts). In another embodiment, the media items are images (e.g., photos). However, in other embodiments, the media items can be any combination of audio, graphical or visual content. When processor outputs images such as photos (static) and video or play files like songs or podcast (dynamic)).
In regards to claim 3, ROTHKOPF as modified by Meloche and Walker discloses the device of claim 2 [1, examined as depending from claim 1, claim 2 is currently cancelled, see objection above], 
ROTHKOPF as modified by Meloche and Walker discloses the invention except for “wherein the substrate has dimensions comprising a height in the range of 2''-5'' and a length in the range of 4''-7''.”  
It would have been an obvious matter of design choice to make substrate having the dimensions comprising a height in the range of 2''-5'' and a length in the range of 4''-7'', since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). It would have been obvious to one of ordinary skills in the field of endeavor to use such small dimensions to design palm/fingers/hand held display the device.  
In regards to claim 4, ROTHKOPF as modified by Meloche and Walker discloses the device of claim 2 [1, examined as depending from claim 1, claim 2 is currently cancelled, see objection above],
ROTHKOPF as modified by Meloche and Walker discloses the invention except for “wherein the substrate has dimensions comprising a thickness in the range of 0.125''-0.5''.” 
In re Rose, 105 USPQ 237 (CCPA 1955). It would have been obvious to one of ordinary skills in the field of endeavor, before the effective filing of the invention, to use such small dimensions to design small, ultra-display device. 
In regards to claim 6, ROTHKOPF as modified by Meloche and Walker discloses the device of claim 5, ROTHKOPF as modified by Meloche and Walker discloses the invention except for “wherein the video segment has a duration in the range of 5 seconds-180 seconds.” ROTHKOPF discloses (para 0032, a wireless data connection utilizing the 5 GHz 802.11n protocol can provide sufficient data transmission bandwidth to transmit a high quality video stream along the lines of NTSC 1080p 30 fps video).  
Therefore, it would have been obvious to one of ordinary skills in the art, before the effective filing of the invention, to use 5-180 seconds for display a stream of video for short display purposes as 30 fps video allows for such low duration streaming. 
In regards to claim 21, Rothkopf as modified by Meloche and Walker discloses the device of claim 1, wherein the display is chosen from a light emitting diode (LED) display and a liquid crystal display (LCD) (Rothkopf, para 0039, discloses both by using an active matrix organic light emitting diode (AMOLED) and a conventional LCD technology in which the entire screen is in either an on or an off state can be used).  
17 is/are rejected under 35 U.S.C. 103 as being unpatentable over ROTHKOPF in view of Meloche and Walker and further in view of Martin et al., (US2009/0067208A1, hereinafter as, Martin). 
In regards to claim 17, ROTHKOPF as modified by Meloche and Walker discloses the device of claim 1, wherein the ambient radio frequency energy is ambient wireless network energy and the energy harvesting and conditioning circuit (para 0042, RF energy collectors can be used to gather ambient RF energy from specific frequency bands broadcast by a number of nearby transmitters such as Wi-Fi antennas, cell phone towers, or even radio waves, ROTHKOPF) comprises at least one antenna configured to receive ambient radio frequency signals (para 0042, fig. 3B, RF antenna 318), and an energy storage element (para 0042, a micro battery or super capacitor, ROTHKOPF).
ROTHKOPF as modified by Meloche and Walker does not disclose “a matching circuit, a voltage multiplier.”
Martin discloses a matching circuit, a voltage multiplier (fig. 2A, para 0042, impedance matching circuit 220, para 0044, the RF-to-DC converter 221 includes a Villiard cascade voltage multiplier having diodes 230, 234, 238, and 240).
It would have been obvious to one of ordinary skills in the art, before the effective filing of the invention, to use Martin’s teachings of the use of an impedance matching and a RF-to-DC converter (multiplier) circuits in order to construct a wireless RF-energy harvester device wherein the voltage multiplier circuit is used to produce a DC voltage output that is a multiple of the peak voltage of the voltage associated with the received wireless power, para 0044, Martin and an . 
Allowable Subject Matter
9.	Claim 22 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
In regards to claim 22, Rothkopf as modified by Meloche and Walker discloses the device of claim 1, 
Rothkopf as modified by Meloche and Walker does not fully disclose “wherein the dynamic content is video content comprising video segments and the processor is configured to output them with pauses and a display of a static image between video segments to conserve stored energy at the device and depending on the rate at which ambient energy is converted by the energy harvesting and conditioning circuit and the rate at which power provided by the energy storage element is consumed during playback.” 
RUMREICH et al. (US2018/0255350A1, hereinafter as, RUMREICH) discloses wherein the dynamic content is video content comprising video segments and the processor is configured to output them with pauses and a display of a static image between video segments to conserve stored energy at the device (figs.1, 5, Abstract, Method (1000) of providing power saving information for media content is described including receiving (1010) media content comprising a plurality of media segments, determining (1020) a power consumption indicator for a media segment of the plurality of media segments, determining (1030) power saving information for the media segment based on the power consumption indicator for the media segment and providing (1040) the power saving information. Para 0037, media content may include image. Which can be displayed using appropriate frame rate, para 0135, obvious to one of ordinary skill in the art). 
Walker discloses (para 0025, although flash memory storage unit 12 may be tailored in capacity to fulfill the need of the size of the video and audio advertisement files, it is preferred that a playing time of the video and audio advertisement is less than a minute since the life of the battery is of limited duration. Additionally, para 0027, the life of the stand-alone battery powered flash memory video player 10 may also be limited by, the number of cycles/use or playing time of the repeatable video and audio advertisement of the product and is dependent on the duration of the video display since the video display consumes energy from the battery). 
Rothkopf discloses energy harvesting and storage circuit, fig.3B, para 0042 but does not disclose “and depending on the rate at which ambient energy is converted by the energy harvesting and conditioning circuit and the rate at which power provided by the energy storage element is consumed during playback.” 
Combination of Walker and Rothkopf fails to disclose “and depending on the rate at which ambient energy is converted by the energy harvesting and conditioning circuit and the rate at which power provided by the energy storage element is consumed during playback.”




Conclusion
DEEPROSE SUBEDI whose telephone number is (571)270-7977.  The examiner can normally be reached on Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KE XIAO can be reached on 571-272-7776.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DEEPROSE SUBEDI/Examiner, Art Unit 2627                                                                                                                                                                                                        

/JENNIFER MEHMOOD/Supervisory Patent Examiner, Art Unit 2627